Illinois Official Reports

                                        Appellate Court



                  Illinois Insurance Guaranty Fund v. Chicago Insurance Co.,
                                   2015 IL App (5th) 140033



Appellate Court           ILLINOIS INSURANCE GUARANTY FUND, Plaintiff-Appellee, v.
Caption                   CHICAGO INSURANCE COMPANY, Defendant-Appellant
                          (Protestant Memorial Medical Center, d/b/a Memorial Hospital,
                          Women’s Care of Southern Illinois, P.C., Debra Schell, as Mother and
                          Next Friend of J.L., a Disabled Minor, and John A. Hucker, M.D.,
                          Defendants).


District & No.            Fifth District
                          Docket No. 5-14-0033


Rule 23 Order filed       December 12, 2014
Motion to publish
granted                   January 29, 2015
Opinion filed             January 29, 2015


Held                       Where the Illinois Insurance Guaranty Fund filed a declaratory
(Note: This syllabus judgment action against defendant insurer for a determination of
constitutes no part of the whether a “claims-made” policy issued to a women’s clinic for claims
opinion of the court but made between July 1, 2001, through July 1, 2002, provided coverage
has been prepared by the for a physician formerly employed at the clinic, even though the
Reporter of Decisions physician was not expressly named as an insured in the claims-made
for the convenience of policy issued by defendant after the physician’s employment
the reader.)               relationship ended, the trial court’s entry of summary judgment for
                           plaintiff requiring defendant to pay for the defense of the physician in
                           an underlying malpractice claim was reversed and the cause was
                           remanded, since defendant’s policy was not “coverage provided by
                           another insurance policy” that had to be exhausted under section
                           546(a) of the Insurance Code, the physician did not qualify as an
                           insured under the plain language of the policy, and defendant insurer
                           only agreed to pay on behalf of the clinic as a result of the physician’s
                           acts for which it was legally responsible.
     Decision Under          Appeal from the Circuit Court of St. Clair County, No. 10-MR-255;
     Review                  the Hon. Stephen P. McGlynn, Judge, presiding.



     Judgment                Reversed; cause remanded with directions.



     Counsel on              Madelyn J. Lamb, of Hinshaw & Culbertson, LLP, of Belleville,
     Appeal                  William P. Hardy, of Hinshaw & Culbertson, LLP, of Springfield, and
                             Jennifer K. Gust, of Hinshaw & Culbertson, LLP, of Chicago, for
                             appellant.

                             James F. Best and Adam M. Stefancic, both of Best, Vanderlaan &
                             Harrington, of Chicago, and Ted Harvey, of Freeark, Harvey &
                             Mendillo, P.C., of Belleville, for appellee.



     Panel                   JUSTICE STEWART delivered the judgment of the court, with
                             opinion.
                             Justices Welch and Goldenhersh concurred in the judgment and
                             opinion.




                                              OPINION

¶1          The plaintiff, Illinois Insurance Guaranty Fund (the Fund), filed a declaratory judgment
       action against the defendant, Chicago Insurance Company (Chicago Insurance), for the court
       to determine whether a “claims-made” insurance policy issued to Women’s Care of Southern
       Illinois, P.C. (Women’s Care), for claims made between July 1, 2001, through July 1, 2002,
       provided insurance coverage for a former employee of Women’s Care, Dr. John Hucker.
       Chicago Insurance issued the policy. This insurance dispute stems from a separate lawsuit for
       medical malpractice filed against Women’s Care and Dr. Hucker on January 22, 2002, during
       the effective date of coverage of the claims-made policy. The lawsuit alleged that Dr. Hucker
       committed medical malpractice on March 25, 2000, while he was employed by Women’s
       Care. However, Dr. Hucker’s employment with Women’s Care ended on December 31, 2000,
       and he was not expressly named as an insured in the claims-made policy that was issued by
       Chicago Insurance after the employment relationship ended.
¶2          Both the Fund and Chicago Insurance filed cross-motions for summary judgment on the
       issue of Chicago Insurance’s duty to defend Dr. Hucker in the malpractice lawsuit. The circuit

                                                  -2-
     court ruled in favor of the Fund and found that Chicago Insurance was obligated to pay for Dr.
     Hucker’s defense against the malpractice claim. The court entered a final order requiring
     Chicago Insurance to pay $98,694.64 for costs to defend Dr. Hucker. Chicago Insurance filed a
     timely notice of appeal. For the following reasons, we reverse and remand with instructions to
     enter a summary judgment in favor of Chicago Insurance.

¶3                                          BACKGROUND
¶4       The policy at the center of this insurance dispute is a claims-made policy. A “claims-made”
     insurance policy is distinguishable from a conventional “occurrence-based” insurance policy
     with respect to the type of risks each policy insures. Uhlich Children’s Advantage Network v.
     National Union Fire Co. of Pittsburgh, 398 Ill. App. 3d 710, 715, 929 N.E.2d 531, 537 (2010).
     An occurrence-based policy insures against an insurable act or omission that occurs during the
     policy period regardless of when a legal claim arising out of the act or omission is made against
     the insured. A claims-made policy, however, insures against the risk of a claim being made
     against the insured during the policy period. Id. The claims-made policy allows an insurance
     company to easily identify risks which, in turn, allows the company to know in advance the
     extent of its claims exposure and compute its premiums with greater certainty. Id. The
     coverage under a claims-made policy is less than a conventional occurrence-based policy, but
     so are its costs to the insured. Id.
¶5       The facts alleged in the underlying malpractice complaint establish that on March 25,
     2000, Dr. Hucker was an employee of Women’s Care, and he delivered a baby, J.L., at
     Protestant Memorial Medical Center. The baby’s mother is Debra Schell. Schell alleged that
     Dr. Hucker committed malpractice in delivering her baby.
¶6       Dr. Hucker’s employment agreement with Women’s Care required Women’s Care to
     provide for and maintain medical malpractice insurance coverage on a “claims-made basis”
     during his employment with respect to any duties or services that he performed as an employee
     of Women’s Care. At the end of 2000, Dr. Hucker and another physician left Women’s Care to
     form their own practice. The employment agreement did not require Women’s Care to
     continue to provide Dr. Hucker with claims-made malpractice insurance coverage after the
     termination of the employer-employee relationship. Instead, the employment agreement
     required Dr. Hucker to “obtain at his own expense professional liability ‘tail coverage’ or
     ‘prior acts coverage’ covering [him] for professional liability while he was employed by
     [Women’s Care],” and he was required to furnish evidence of such tail coverage or prior acts
     coverage to Women’s Care. Upon leaving his employment with Women’s Care, Dr. Hucker
     obtained his own medical malpractice coverage through MIIX Insurance Company.
¶7       On January 28, 2002, Schell filed her medical malpractice lawsuit against the hospital,
     Women’s Care, and Dr. Hucker. Dr. Hucker first became aware of Schell’s malpractice claim
     when he received the complaint sometime after January 28, 2002. Schell sought damages
     against Dr. Hucker for his alleged malpractice and against both the hospital and Women’s Care
     under a vicarious liability theory claiming that Dr. Hucker committed malpractice while he
     was their “agent, staff and employee.”
¶8       Dr. Hucker’s own insurance carrier, MIIX Insurance Company, initially provided him with
     a defense to Schell’s malpractice lawsuit until it went into liquidation on April 9, 2008.
     Thereafter, the Fund assumed responsibility for the obligations of MIIX Insurance Company


                                                 -3-
       and took over Dr. Hucker’s defense. 1 As noted above, Chicago Insurance had issued a
       claims-made policy to Women’s Care that was in effect when Schell filed her lawsuit. Chicago
       Insurance provided the defense for Women’s Care pursuant to the terms of the claims-made
       policy. The policy was in effect for a period after Dr. Hucker had terminated his employment
       with Women’s Care, July 1, 2001, through July 1, 2002, and Dr. Hucker was not a named
       insured in the policy. However, on March 23, 2010, the Fund demanded that Chicago
       Insurance assume Dr. Hucker’s defense pursuant to this policy.
¶9         Chicago Insurance declined the Fund’s request, maintaining that because Dr. Hucker was
       not an insured under its policy, it did not have the duty to defend him from any malpractice
       claim. The Fund subsequently filed the present declaratory judgment action requesting the
       circuit court to make a determination that Chicago Insurance owed Dr. Hucker a defense and
       indemnification in Schell’s malpractice lawsuit. The Fund sought reimbursement for attorney
       fees and costs that it had expended to defend Dr. Hucker.
¶ 10       The insuring agreement of the Chicago Insurance policy at issue provided, in part, as
       follows:
                    “The Company will pay on behalf of the Insured all sums which the Insured shall
               be legally obligated to pay as Damages for Claims first made against the Insured and
               reported to the Company during the Policy Period, or Extended Reporting Period, as
               applicable, arising out of Bodily Injury, Property Damage, Personal Injury or
               Advertising Injury as a result of a Medical Incident resulting from the rendering of
               or failure to render Professional Services by the Insured, or by any person whose acts
               the Insured is legally responsible ***.”
¶ 11       The policy at issue also included language relevant to “PERSONS INSURED” as follows:
               “II. PERSONS INSURED
                    Each of the following is an Insured under this policy to the extent set forth below:
                        A. the entity or person named in Item 1. of the Declarations as the Named
                    Insured;
                        ***
                        C. any physician or surgeon who becomes a partner, stockholder or
                        employee of the Named Insured during the Policy Period provided that
                        within thirty (30) days after becoming a stockholder, partner or employee:
                        1. the Named Insured notifies the Company of such appointment, election,
                    ownership or employment;
                        2. on the date of notification, all other physicians or surgeons who are partners,
                    officers, shareholders or employees are named in this policy; and
                        3. such physician or surgeon submits a completed application to the Company;
                        ***
                        E. any employees of the Named Insured other than a physician or surgeon, but
                    only while acting within the scope of his or her duties as such.”

           1
            The Fund is a nonprofit entity established under the Illinois Insurance Code (215 ILCS 5/532
       et seq. (West 2012)) to protect holders of policies issued by certain insurance companies that become
       insolvent, and third-party claimants under those policies, when expected coverage ceases to exist.
       Rogers v. Imeri, 2013 IL 115860, ¶ 14, 999 N.E.2d 340.

                                                     -4-
¶ 12        The terms of the policy defined the term “insured” as “any person qualifying as an insured
       in the PERSONS INSURED section of the policy.” The policy defined “named insured” as
       “the person or entity named in Item 1. of the Declarations of this policy.” The policy also set
       out the right and duty of Chicago Insurance “to defend any Suit against the Insured seeking
       Damages to which this Insurance applies even if any of the allegations of the Suit are
       groundless, false or fraudulent.”
¶ 13        The physician who filled out the application for the policy on behalf of Women’s Care
       requested coverage for Women’s Care and two physicians who were employed with Women’s
       Care at the time of the application, Dr. William Chadwick and Dr. Colon-Alcaraz. As noted
       above, prior to the application, Dr. Hucker and another physician had left Women’s Care to
       form their own practice at the end of 2000. Accordingly, Dr. Hucker was not included in
       Women’s Care’s application for insurance coverage.
¶ 14        The policy’s declaration page listed the named insured as “Women’s Healthcare
       Specialists, PC d/b/a Women’s Care of Southern Illinois, P.C.” The policy also included a
       “SCHEDULE OF NAMED INSUREDS-PYSICIANS AND SURGEONS” as endorsement
       PSD-2001. Endorsement PSD-2001 listed the following named insureds: William A.
       Chadwick, M.D. (prior acts coverage to July 1, 1991); Vincent M. Colon-Alcaraz, M.D. (prior
       acts coverage to July 1, 1991); and Women’s Healthcare Specialists, PC, d/b/a Women’s Care
       of Southern Illinois, P.C. (prior acts coverage to August 1, 1999). Endorsement PSD-2002
       listed an ancillary employee hired in April 2001, a nurse practitioner named Kelly R. Murray
       (prior acts coverage to April 16, 2001), and endorsement PSD-2006 listed Dr. Mark S.
       Wasserman (prior acts coverage to July 1, 1988), who joined Women’s Care on July 5, 2001.
¶ 15        Dr. Hucker was not expressly listed or named in the policy as an insured or in any
       subsequent endorsements.
¶ 16        In the Fund’s declaratory judgment lawsuit, the parties filed cross-motions for summary
       judgment on the issue of whether Chicago Insurance owed Dr. Hucker a defense and indemnity
       in the Schell lawsuit pursuant to the terms of the insurance policy. The circuit court ruled in
       favor of the Fund, holding that Chicago Insurance had a duty to defend Dr. Hucker. The court
       did not articulate any reasoning or analysis for its decision. Following the settlement and
       dismissal of Schell’s malpractice claim, the circuit court entered a judgment in favor of the
       Fund and against Chicago Insurance in the amount of $98,694.64 for attorney fees and costs.
       Chicago Insurance filed a timely notice of appeal.

¶ 17                                         DISCUSSION
¶ 18       This insurance dispute centers on the construction of the language of the insurance policy
       issued by Chicago Insurance to determine whether Chicago Insurance had a duty to defend Dr.
       Hucker in the medical malpractice lawsuit. Chicago Insurance argues that the unambiguous
       language of the claims-based insurance contract at issue provided that Dr. Hucker was not an
       insured and did not fit within the coverage parameters set forth in the insurance contract. The
       Fund, however, argues that Chicago Insurance had a duty to defendant Hucker because he falls
       within the policy’s coverage language. The Fund also argues, alternatively, that the language
       of the policy was ambiguous with respect to its coverage of claims against Dr. Hucker and that
       we must construe the policy against the insurance company and in favor of coverage.



                                                  -5-
¶ 19       The issue of whether Chicago Insurance has a duty to defend is presented to us by way of
       an appeal from the circuit court’s summary judgment ruling in favor of the Fund and denial of
       a summary judgment in favor of Chicago Insurance. “Summary judgment is appropriate where
       the pleadings, depositions, admissions, and affidavits, when taken together and in the light
       most favorable to the nonmovant, show that there is no genuine issue of material fact and that
       the movant is entitled to judgment as a matter of law.” Abrams v. State Farm Fire & Casualty
       Co., 306 Ill. App. 3d 545, 548, 714 N.E.2d 92, 94 (1999). Our review of a summary judgment
       is de novo. Id.
¶ 20       In determining the propriety of the circuit court’s summary judgment, we must construe
       the insurance contract language and determine whether Chicago Insurance had a duty to
       defend Dr. Hucker. In construing an insurance policy, the court must ascertain the intent of the
       parties to the contract. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90,
       108, 607 N.E.2d 1204, 1212 (1992). Courts construe the policy as a whole with due regard to
       the risk undertaken, the subject matter that is insured, and the purpose of the entire policy. Id. If
       the words used in the policy are unambiguous, courts afford them their plain, ordinary, and
       popular meaning. Id.
¶ 21       An insurer’s duty to defend is broader than its duty to indemnify, and it is “generally
       determined by comparing the allegation of the underlying complaint against the insured to the
       language of the insurance policy.” Uhlich Children’s Advantage Network, 398 Ill. App. 3d at
       716, 929 N.E.2d at 538. An insurer has the obligation to defend if the facts alleged in the
       underlying complaint fall even potentially within the policy’s language. Abrams, 306 Ill. App.
       3d at 549, 714 N.E.2d at 94. In determining whether there is a duty to defend, any doubts will
       be resolved in favor of coverage. G.M. Sign, Inc. v. State Farm Fire & Casualty Co., 2014 IL
       App (2d) 130593, ¶ 25, 18 N.E.3d 70. However, the rules of construction do not justify
       construing a contract against an insurer where no real ambiguity exists. American Country
       Insurance Co. v. James McHugh Construction Co., 344 Ill. App. 3d 960, 970, 801 N.E.2d
       1031, 1039 (2003).
¶ 22       In the present case, we believe that Chicago Insurance’s duty to defend depends on whether
       Dr. Hucker qualifies as an insured under the language of the policy at issue. Federal Insurance
       Co. v. Economy Fire & Casualty Co., 189 Ill. App. 3d 732, 735, 545 N.E.2d 541, 544 (1989)
       (“[T]wo requirements must be satisfied before an insurer’s duty to defend arises: (1) the action
       must be brought against an insured, and (2) the allegations of the complaint must disclose the
       potential of policy coverage.”). If the allegations of the complaint reveal that the claim at issue
       was not brought against an insured, then the insurer can justifiably refuse to defend because
       there is no duty to defend the underlying action. Id.
¶ 23       As noted above, Dr. Hucker is not expressly named as an insured under the language of the
       policy. He was no longer an employee of Women’s Care when Women’s Care applied for and
       obtained the claims-made policy. Dr. Hucker’s employment agreement with Women’s Care
       did not require it to continue to provide claims-made coverage after the employment
       relationship ended. Instead, the agreement required Dr. Hucker to obtain his own insurance
       and provide Women’s Care with proof that he had obtained such coverage.
¶ 24       Nonetheless, the Fund argues that Dr. Hucker falls within a category of insureds within
       section II of the policy which sets out the descriptions of “PERSONS INSURED.”
       Specifically, the Fund highlights section II.E. of the policy, which includes as insureds “any
       employee of the Named Insured other than a physician or surgeon, but only while acting

                                                     -6-
       within the scope of his or her duties as such.” The Fund argues that Dr. Hucker qualifies as an
       insured under this category of insureds and argues, alternatively, that the section creates an
       ambiguity which must be construed against Chicago Insurance.
¶ 25        We agree with Chicago Insurance that this language is not ambiguous and that Dr. Hucker
       does not qualify as an insured under section II.E. The plain reading of section II.E. provides
       that it applies only to employees “other than a physician or surgeon.” Section II.E. is
       inapplicable because Dr. Hucker is a physician.
¶ 26        The Fund also quotes the insuring agreement as being ambiguous. Specifically, the
       insuring agreement provides that Chicago Insurance will “pay on behalf of the Insured all
       sums which the Insured shall be legally obligated to pay as Damages for Claims first made
       against the Insured and reported to the Company during the Policy Period, or Extended
       Reporting Period, as applicable, arising out of Bodily Injury *** as a result of a Medical
       Incident resulting from the rendering of or failure to render Professional Services by the
       Insured, or by any person for whose acts the Insured is legally responsible ***.” (Emphasis
       added.)
¶ 27        The Fund argues that this language establishes insurance coverage for any person whose
       acts the insured, i.e., Women’s Care, is legally responsible. Therefore, the Fund concludes, Dr.
       Hucker is covered within this insuring agreement because Schell alleged that Women’s Care
       was liable under a vicarious liability theory. Again, the plain language of the insurance policy
       does not support the Fund’s argument. The plain language of the agreement states that Chicago
       Insurance will make payments on behalf of an “Insured,” and as noted above, Dr. Hucker does
       not qualify as an insured under the plain language of the policy. Reading the plain language of
       the policy as a whole, it is clear that Chicago Insurance agreed to pay on behalf of the insured,
       i.e., Women’s Care, when it becomes legally responsible for another person’s acts.
¶ 28        The language of the policy does not extend any responsibility on the part of Chicago
       Insurance to the other person for whom the insured is legally responsible. Under the plain
       language of the policy, Chicago Insurance agreed to pay only on behalf of Women’s Care as a
       result of Dr. Hucker’s acts for which it was legally responsible. No provision within the policy
       extended any obligation for the insurance company to make any payments on behalf of Dr.
       Hucker for those same acts. The Fund does not cite any cases to establish an obligation of an
       insured to defend a noninsured simply because a named insured may be vicariously liable for a
       noninsured’s conduct. Neither the terms of the policy nor the law governing the construction of
       insurance contracts supports the Fund’s assertion.
¶ 29        The Fund argues that, at the very least, the insuring agreement is ambiguous with respect to
       Chicago Insurance’s obligation to pay for a defense on behalf of Dr. Hucker. We disagree. An
       ambiguity exists within an insurance policy only when there exists more than one reasonable
       interpretation. Hobbs v. Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11, 17, 823 N.E.2d
       561, 564 (2005). We consider only reasonable interpretations of the policy language and will
       not strain to find a nonexistent ambiguity. Id. “Although policy terms that limit an insurer’s
       liability will be liberally construed in favor of coverage, this rule of construction only comes
       into play when the policy is ambiguous.” Id.
¶ 30        The policy language expressly limits the coverage of the policy to only the “Insureds.” For
       the insureds, it covers multiple theories of liability, including direct negligence and vicarious
       liability. However, regardless of the theory, the coverage is only available to the defined


                                                   -7-
       insureds, and this insuring language is not ambiguous. No reasonable interpretation of this
       policy language can extend coverage to individuals beyond the defined insureds.
¶ 31       Unless the policy language requires otherwise, an insurance company has no duty to
       defend claims against noninsureds. “Where the allegations of the complaint reveal that the
       action was not brought against an insured and there was no potential coverage under the policy,
       there is no duty to defend the underlying action.” Owners Insurance Co. v. Seamless Gutter
       Corp., 2011 IL App (1st) 082924-B, ¶¶ 33, 41, 960 N.E.2d 1260 (“As Westfield was not an
       insured under the written contract provision of the policy, Auto-Owners did not have a duty to
       defend Westfield.”); Transcontinental Insurance Co. v. National Union Fire Insurance Co. of
       Pittsburgh, 278 Ill. App. 3d 357, 368, 662 N.E.2d 500, 508 (1996) (“[I]mplicit in all the cases
       upholding the duty to defend is the requirement that the complaint allege facts at least
       potentially within policy coverage. It necessarily follows that there can be no potential
       coverage if the plaintiff is not an insured.”). Once it is determined that Dr. Hucker is not an
       insured, “there is no coverage, potential or otherwise,” and Chicago Insurance has “no duty to
       defend” (Transcontinental Insurance Co., 278 Ill. App. 3d at 368, 662 N.E.2d at 508).
¶ 32       The Fund also argues that Chicago Insurance’s duty to defend arises when the policy is
       construed in conjunction with section 546 of the Illinois Insurance Code (215 ILCS 5/546
       (West 2012)). The Fund is a “source of last resort,” and section 546(a) is designed to ensure
       that potential claims on the Fund are reduced by the assets of solvent insurers. (Internal
       quotation marks omitted.) Rogers, 2013 IL 115860, ¶ 14, 999 N.E.2d 340. As a result, section
       546 of the Illinois Insurance Code provides: “An insured or claimant shall be required first to
       exhaust all coverage provided by any other insurance policy, regardless of whether or not such
       other insurance policy was written by a member company, if the claim under such other policy
       arises from the same facts, injury, or loss that gave rise to the covered claim against the Fund.
       The Fund’s obligation *** shall be reduced by the amount recovered or recoverable,
       whichever is greater, under such other insurance policy.” 215 ILCS 5/546(a) (West 2012).
¶ 33       We agree with Chicago Insurance that this provision is inapplicable to the present case
       because, with respect to the claim against Dr. Hucker, Chicago Insurance’s policy is not
       “coverage provided by another insurance policy.” Chicago Insurance has not provided “other
       insurance” which must be exhausted under section 546(a). The plain language of the insurance
       policy and the Fund provisions in the Illinois Insurance Code establish that Chicago Insurance
       is not “other insurance” with respect to Schell’s claim against Dr. Hucker.
¶ 34       Finally, the Fund argues that Chicago Insurance is estopped from raising coverage
       defenses. It argues that the claim against Dr. Hucker potentially fell within the coverage of the
       claims-made policy. Therefore, Chicago Insurance had a duty to defend the suit under
       reservation of rights or seek a declaratory judgment that no coverage exists. The Fund contends
       that because Chicago Insurance failed to take either of these steps, it is estopped from raising
       policy defenses to coverage. The Fund’s argument is incorrect. An insurer that fails to defend
       under reservation of rights or file a declaratory judgment action is estopped from raising policy
       defenses to coverage only if it is later found to have wrongfully denied coverage. Employers
       Insurance of Wausau v. Ehlco Liquidating Trust, 186 Ill. 2d 127, 150-51, 708 N.E.2d 1122,
       1135 (1999). “This estoppel doctrine applies only where an insurer has breached its duty to
       defend.” Id. at 151, 708 N.E.2d at 1135. The estoppel doctrine does not apply if the insurer had
       no duty to defend. Id.


                                                   -8-
¶ 35       As we have determined above, Chicago Insurance had no duty to defend Dr. Hucker.
       Accordingly, the Fund’s estoppel argument has no merit.
¶ 36       The Fund brought this lawsuit seeking a declaratory judgment determining that Chicago
       Insurance had a duty to defend Dr. Hucker in Schell’s medical malpractice lawsuit. Both
       parties filed motions for summary judgment, and the circuit court granted the Fund’s motion
       without explanation. However, the record on appeal establishes that Chicago Insurance did not
       have a duty to defend Dr. Hucker and, therefore, is entitled to judgment as a matter of law. As
       a result, the circuit court erred as a matter of law in denying Chicago Insurance’s motion for
       summary judgment and in granting the Fund’s motion. We reverse the circuit court’s summary
       judgment in favor of the Fund and remand with directions to enter a summary judgment in
       favor of Chicago Insurance.

¶ 37                                        CONCLUSION
¶ 38      For the foregoing reasons, we reverse the summary judgment of the circuit court and
       remand with directions to enter a summary judgment in favor of Chicago Insurance.

¶ 39      Reversed; cause remanded with directions.




                                                  -9-